This matter came on as an appeal as of right from appellant's conviction in the Municipal Court of Cincinnati of the offense of larceny by trick of goods in an amount *Page 254 
less than sixty dollars, the goods consisting of a so-called "samsonite wardrobe." Possession of this merchandise was obtained by the false representation on the part of a purchaser that she was one Mrs. Everett Cook, the holder of a credit card entitling Mrs. Everett Cook to purchase merchandise at the particular store.
The matter was heard upon the transcript of the proceedings in the lower court, including the docket and journal entries and the testimony, the briefs of counsel and the argument of appellee, appellant having waived oral argument of the case. Trial was had to the judge only — a jury having been waived. Appellant was found guilty as charged.
The record is clear that the merchant was deprived of the possession of his goods by the false representation on the part of some person of his right to use the card, which representation becomes obviously fraudulent when it appears that the name of a proper holder of the card is wrongfully signed to the charge slip. These circumstances having been established in the evidence, the admission against the interest of the defendant to police officers that she was the one who perpetrated the transaction became admissible in the evidence.
Under the circumstances, the trial judge correctly analyzed the evidence, and applied to it the precise provisions of the criminal statute by required and established rules of evidence and trial procedure.
The judgment is, accordingly, affirmed.
Judgment affirmed.
HILDEBRANT, P. J., LONG and HOVER, JJ., concur. *Page 255